Citation Nr: 1522655	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to September 24, 2009, and in excess of 20 percent from September 24, 2009 to March 4, 2013 for lumbosacral strain with degenerative disc disease (a low back disability), to include whether referral for extraschedular consideration is warranted.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to June 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada which, in pertinent part, granted service connection for a low back disability and assigned a 10 percent rating from June 18, 2001.  In a subsequent April 2011 rating decision, the RO granted an increased 20 percent rating for the low back disability from September 24, 2009.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in February 2012; the hearing transcript is of record.  

In April 2014, the Board denied entitlement to a higher initial rating in excess of 10 percent prior to October 23, 2006 and in excess of 30 percent from December 1, 2007 for left hip bursitis, status post arthroscopy (a left hip disability); denied entitlement to a higher initial rating in excess of 10 percent prior to September 24, 2009 and in excess of 20 percent from September 24, 2009 to March 4, 2014 for lumbosacral strain with degenerative disc disease; granted a higher initial 40 percent rating for the service-connected low back disability from March 5, 2014; and remanded the issues of entitlement to a compensable rating for neurological manifestations of the Veteran's low back disability and entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court granted a Joint Motion for Partial Remand, and remanded only the portions of the April 2014 Board decision which (1) denied an initial disability rating in excess of 10 percent prior to September 24, 2009 for lumbosacral strain with degenerative disc disease (2) denied an initial disability rating in excess of 20 percent from September 24, 2009 to March 4, 2013 for the low back disability, and (3) which determined that the criteria for referral for extraschedular consideration had not been met.  The case is once again before the Board.  
 
The issues of entitlement to a compensable rating for neurological manifestations of the Veteran's low back disability and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) were remanded by the Board in April 2014.  It does not appear that the ordered development has been competed, nor have the issues been recertified to the Board.  Therefore, development of these issues is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A March 2015 Joint Motion for Partial Remand provides that a remand is warranted because the Board did not provide adequate reasons and bases addressing whether a September 2007 VA examination was adequate with regard to assessing functional loss of motion due to pain; because the Board did not consider additional limitation of motion or other functional impairment during daily flare-ups of back pain noted by an August 2010 VA examiner; and because the Board did not discuss whether evidence of the Veteran's loss of sleep and interference of mood as a result of his back disability was contemplated by the rating schedule.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Board finds that a remand for an updated VA examination is necessary to fully evaluate the Veteran's low back disability in light of his functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40; 4.45; 4.59 (2014).

The Veteran contends that referral for an extraschedular evaluation is warranted based on evidence of loss of sleep and mood disturbance as a result of his back disability.  The Board notes that in September 2013, the RO granted service connection for mood disorder assigned a 70 percent rating effective July 25, 2012.  While the Veteran's mood disorder was listed as secondary to left hip bursitis, status post arthroplasty, the September 2013 rating decision and cited medical evidence indicates that the Veteran's mood disorder was granted as secondary to his multiple service-connected medical conditions, to include his low back disability.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In light of the Veteran's contentions, the Board finds that the Veteran has essentially asserted that the combined effect of multiple service-connected disabilities (to include his service-connected low back disability, mood disorder, and associated loss of sleep) creates such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Board finds that a remand for referral the Chief Benefits Director of VA's Compensation and Pension Service is warranted to determine, in the first instance, whether an extraschedular evaluation is warranted for lumbosacral strain with degenerative disc disease, to include the question of whether an extraschedular rating is warranted based on the combined effect of the Veteran's service-connected disabilities.  See Johnson, 762 F.3d 1362.  The AOJ should take any additional development as deemed necessary.  If the evidence indicates that a rating based on the "collective impact" or "compounding negative effects" of the Veteran's service-connected disabilities is warranted, and the AOJ finds that additional examination is necessary for disposition of the claim, the Veteran should be afforded such.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA orthopedic examination to help assess the severity service-connected lumbosacral strain with degenerative disc disease.  The record should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should specifically address the Veteran's functional loss, and loss of motion due to flare-ups of pain, fatigability, incoordination, pain on movement, or weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40; 4.45; 4.59 (2014).  For all ranges of motion, the VA examiner should identify at what point pain begins, and if possible, should estimate any additional loss of motion (in degrees) during flare-ups of pain.  The examiner should indicate, if possible, whether the Veteran's functional loss due to pain, flare-ups of pain, and painful motion has increased since his September 2007 and August 2010 VA examinations.  

2.  The AOJ should refer the appeal for a higher initial rating for lumbosacral strain with degenerative disc disease to the Chief Benefits Director of VA's Compensation and Pension Service, for consideration of whether an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b) is warranted, based either on the Veteran's low back disability alone, or upon the "combined effect" of his multiple service-connected disabilities, to include specifically, a mood disorder and claimed loss of sleep.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






